BOREMAN, Circuit Judge
(concurring in part and dissenting in part):
I concur in the majority decision to affirm the district court’s retention of jurisdiction of Count 4 and disposition of Count 2. With all due respect, I find myself in disagreement with that portion of the majority decision which reverses the lower court’s refusal to retain jurisdiction of Counts 1, 3, and 6.
The district court retained jurisdiction of Count 4 which involves statutory penalties for failure to pay wages without sufficient cause as it was required to do by statute.1 It is the position of libellant, strongly urged in the court below and on appeal, that the district court should retain jurisdiction of Counts 1, 3, and 6 since retention of jurisdiction of Count 4 was mandatory. But it is so perfectly obvious to me in the circumstances of this ease that Count 4 was included for the very purpose of supporting the libellant’s argument based upon it, essentially that jurisdiction of other counts should be retained. In this connection, the facts were that after prolonged litigation and upon remand to the district court a motion to decline jurisdiction and to dismiss the libel was made.
A few hours before the time fixed for hearing on the motion an amended libel was filed which included Count 4, alleging the ship’s failure to pay wages due in the amount of $10,000.00 This was new matter alleged for the first time by way of amendment. In response to questions propounded to libellant’s counsel by this court during the presentation of arguments on appeal, it was disclosed that Count 4 was based on information gleaned from a newspaper account of a very small increase in wages of Greek seamen and that the amount of unpaid wages involved in Count 4 probably would not exceed a total of $18.00 to $30.00. The libellant insists that the district court should retain jurisdiction of the entire case but I find that contention wholly unpersuasive. The majority opinion herein, in summarizing, assigns as one reason for reversing “that the district court must take jurisdiction over one count of the libel.”
The citation to the district court’s formal opinion is Gkiafis v. Steamship YIOSONAS, 254 F.Supp. 825 (D.Md. 1966). A reading of that opinion leaves no doubt that the matters dealt with therein were carefully considered and that the decision was not in any sense capricious or arbitrary. Sound and logical reasons were assigned in support of the judge’s conclusions. He patterned his decision upon factors discussed and pointed up by the Supreme Court in Lauritzen v. Larsen, 345 U.S. 571, 73 S.Ct. 921, 97 L.Ed. 1254 (1953), which bore strictly upon discretionary considerations.
My colleagues express concern over the fact that this litigation was instituted in 1961 and is not yet concluded but my impression is that this delay is attributable in large part to the libellant’s clearly reflected determination to present his claim for damages in a court of the United States, a country which has a worldwide reputation for making liberal and generous provision for its seamen and those of other countries as well, rather than to resort to the courts of his native country (Greece) for compensatory damages.
In its footnote 4, 254 F.Supp. at 829, the district court, after calling attention to the fact that the alleged injury occurred in the Port of Baltimore, said:
“ * * *. Libellant claims to have been injured because of a defective door on the vessel of which he was a crew member and because of negligence of his fellow seamen with respect thereto. This is not a case involving *466a collision in the channels approaching the port. This is not a case in which a seaman sustained an injury on land while the vessel was in port or even a case where loading or unloading operations conducted by shore based personnel in some way triggered or were causally connected with his injury. Libellant’s alleged injury occurred aboard a vessel which merely by chance happened to be in the Port of Baltimore at that time. There is absolutely no relationship or connection, causal or otherwise, between libellant’s alleged injury and the location of the vessel upon which he was injured.”
In this connection the language of the Supreme Court in Lauritzen v. Larsen, supra, 345 U.S. at pages 585-586, 73 S.Ct. at page 930, as there quoted by the Court from its earlier decisions, attracts my attention as containing a statement of principle which might appropriately be paraphrased and applied to the instant case. The language is as follows:
“ ‘And so by comity it came to be generally understood among civilized nations that all matters of discipline and all things done on board which affected only the vessel or those belonging to her, and did not involve the peace or dignity of the country, or the tranquillity of the port, should be left by the local government to be dealt with by the authorities of the nation to which the vessel belonged as the laws of that nation or the interests of its commerce should require. * * *.’ ” (Emphasis added.)
Proceedings in this case have been had in the District Court for the Eastern District of Virginia, at least twice in the District Court for the District of Maryland, and at least twice on appeal to this court. The interests of the United States would be additionally affected by requiring the district court to entertain jurisdiction of this case involving a claim for damages for personal injuries and thus adding to the burdens of an already overburdened judiciary.
The majority opinion recognizes that the question as to the exercise of jurisdiction by the district court is one of discretion but concludes that in this case the judge placed too much reliance on the factors enumerated by the Supreme Court as pertinent to the question of choice of law in the Lauritzen case. The majority opinion states:
“ * * *. While these factors are relevant to the question of the discretionary exercise of jurisdiction, * * * we think that ‘appropriate adjustments must be made in the weight to be accorded’ them when their impact is not upon choice of law but, instead, upon a question of discretionary jurisdiction.”
The discretion to be exercised in retaining jurisdiction of this ease is that of the district court. We should not interfere unless there has been a clear abuse of such discretion. Cogently the district judge stated his reasons for declining jurisdiction of Counts 1, 3, and 6 and I am not convinced that he abused his discretion. I would affirm the decision below.

. 46 U.S.C.A. § 596 and § 597.